This appeal by plaintiff from a judgment in the superior court of Los Angeles County involves the same issues of law upon which the appeal was taken and decided in the case of Louis Zechiel, a minor, by his guardian ad litem against the same defendant (L. A. No. 5271), the decision in which is this day filed.
Both actions are for the recovery of damages for injuries resulting from negligence of the defendant in running an autotruck over the minor, Louis Zechiel. The action by the minor was for his personal injuries. The action by the plaintiff, Chas H. Zechiel, who is the father of the minor, is for loss of services to the plaintiff and cost of medical attendance on the minor resulting from the same injuries.
Upon the authority of the decision in said case No. 5271, the judgment is reversed.
Wilbur J., lennon, J., Angellotti, C. J., and Lawlor, J., concurred.
 *Page 1